People v Hernandez-Gonzalez (2022 NY Slip Op 06715)





People v Hernandez-Gonzalez


2022 NY Slip Op 06715


Decided on November 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
JOSEPH J. MALTESE
JOSEPH A. ZAYAS
LILLIAN WAN, JJ.


2021-04818
 (Ind. No. 355/20)

[*1]The People of the State of New York, respondent,
vFrancisco Hernandez-Gonzalez, appellant.


N. Scott Banks, Hempstead, NY (Tammy Feman and Mia Guthart of counsel), for appellant.
Anne T. Donnelly, District Attorney, Mineola, NY (Daniel Bresnahan and Hilda Mortensen of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Patricia Harrington, J.), rendered June 9, 2021, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree and aggravated driving while intoxicated, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his plea of guilty was not knowing, intelligent, and voluntary. This contention is unpreserved for appellate review, since he did not move to withdraw his plea or otherwise raise the issue before the Supreme Court (see CPL 220.60, 470.05[2]; People v Gutierrez, 194 AD3d 839, 840; People v Contreras, 170 AD3d 1034, 1035). In any event, the defendant's contention is without merit (see People v Goldstein, 12 NY3d 295, 301).
Contrary to the defendant's contention, a mode of proceedings error did not occur when the Supreme Court clerk asked him a single confirmatory question during the plea allocution (see generally People v Johnson, 140 AD3d 1188, 1189; People v Sanchez, 284 AD2d 137).
The defendant's remaining contentions are unpreserved for appellate review and, in any event, without merit.
BARROS, J.P., MALTESE, ZAYAS and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court